Citation Nr: 0721223	
Decision Date: 07/16/07    Archive Date: 08/02/07

DOCKET NO.  03-15 227A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a chronic low back 
disorder.  

2.  Entitlement to service connection for chronic 
fibromyalgia.  

3.  Entitlement to service connection for chronic sleep 
apnea.  

4.  Entitlement to an effective date prior to August 17, 
1999, for the award of a 10 percent evaluation for the 
veteran's cervical spine degenerative disc disease.  

5.  Entitlement to a compensable disability evaluation for 
the veteran's reversible airway disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had certified active service from September 1, 
1971, to September 23, 1971; from October 1973 to December 
1974; and from December 1978 to June 1987.  He then had 
several periods of service with the Army and Air National 
Guards of Pennsylvania.  This included verified active duty 
for training from January 29, 1990, to February 10, 1990; 
from May 21, 1990, to June 22, 1990; May 20, 1991, to May 24, 
1991; from August 12, 1991, to August 16, 1991; from October 
15, 1991, to October 18, 1991; and from October 21, 1991, to 
October 31, 1991.  The veteran had additional duty with the 
Pennsylvania Air National Guard.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision of the 
Philadelphia, Pennsylvania, Regional Office (RO) which 
increased the disability evaluation for the veteran's 
cervical spine degenerative disc disease from noncompensable 
to 10 percent; effectuated the award as of August 17, 1999; 
determined that the veteran had not submitted a well-grounded 
claim of entitlement to service connection for a chronic low 
back disorder; and denied a compensable evaluation for his 
reversible airway disease.  In February 2001, the veteran 
submitted a notice of disagreement with the denial of both 
service connection for a low back disorder and a compensable 
evaluation for his reversal airway disease and the effective 
date assigned for the 10 percent evaluation for his cervical 
spine degenerative disc disease.  

In May 2002, the RO reviewed the issue of service connection 
for a chronic low back disorder on the merits; denied the 
claim; and denied service connection for chronic fibromyalgia 
and chronic sleep apnea.  In July 2002, the veteran submitted 
a notice of disagreement with the denial of service 
connection for chronic fibromyalgia and chronic sleep apnea.  
In June 2003, the RO issued a statement of the case (SOC) to 
the veteran and his accredited representative which addressed 
the veteran's entitlement to service connection for a chronic 
low back disorder, chronic fibromyalgia, and chronic sleep 
apnea and an effective date prior to August 17, 1999, for the 
award of a 10 percent evaluation for the veteran's chronic 
cervical spine degenerative disc disease.  In June 2003, the 
veteran submitted an Appeal to the Board (VA Form 9) as to 
these issues.  In January 2007, the veteran was afforded a 
hearing before the undersigned Veterans Law Judge sitting at 
the RO.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  


REMAND

The veteran's December 1998 Pennsylvania Air National Guard 
Report of Separation and Record of Service (NGB Form 22) 
indicates that the veteran retired effective as of December 
31, 1998.  In reviewing the claims files, the Board observes 
that there are several notations that the veteran was in 
receipt of drill pay for various years between 1988 and 1996.  
In support of his claim for an earlier effective date for the 
award of a 10 percent evaluation for his chronic cervical 
spine degenerative disc disease, the veteran submitted a 
photocopy of a February 18, 1998, claim for an increased 
evaluation.  At the January 2007 hearing before the 
undersigned Veterans Law Judge sitting at the RO, the veteran 
clarified that the date of February 18, 1998, could not be 
correct as he did not file such a claim prior to his December 
31, 1998, retirement from the Pennsylvania Air National 
Guard.  

The veteran's complete periods of active duty, active duty 
for training, and inactive duty for training with the 
Pennsylvania Air National Guard have not been verified.  The 
VA should obtain all relevant military treatment records and 
other documentation which could potentially be helpful in 
resolving the veteran's claim.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81-82 (1990).  

A September 1971 naval medical evaluation board report 
conveys that the veteran was diagnosed with chronic 
lumbosacral strain which existed prior to service entrance; 
was not aggravated by active service; and rendered him 
unqualified for enlistment or induction.  A November 1974 
naval medical evaluation board report states that the veteran 
was diagnosed with chronic dorsal (thoracic) and lumbosacral 
back strain which existed prior to service entrance; was 
aggravated by active service; and rendered him unqualified 
for continued military service.  The report of a September 
1999 VA examination for compensation purposes states that the 
veteran exhibited no chronic thoracic spine or lumbosacral 
spine disabilities.  

The VA's statutory duty to assist the veteran includes the 
duty to conduct a thorough and contemporaneous examination so 
that the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  The veteran had several joint, muscle, and 
respiratory complaints during service.  Given these facts and 
as the veteran has not been afforded a VA examination for 
compensation purposes which addresses the nature and etiology 
of his chronic fibromyalgia and chronic sleep apnea, the 
Board finds that further VA physical evaluation would be 
helpful in resolving the issues raised by the instant appeal.  

In February 2001, the veteran has submitted a timely notice 
of disagreement with the denial of a compensable evaluation 
for his reversible airway disease.  The RO has not issued a 
SOC to the veteran which addresses his notice of 
disagreement.  The United States Court of Appeals for 
Veterans Claims (Court) has directed that where a veteran has 
submitted a timely notice of disagreement with an adverse 
decision and the RO has not subsequently issued a SOC 
addressing the issue, the Board should remand the issue to 
the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. 
App. 238, 240-241 (1999).  


Accordingly, this case is REMANDED for the following action:  

1.  Contact the National Personnel Record 
Center and/or the appropriate service 
entity and request that (1) it verify the 
veteran's periods of active duty, active 
duty for training, and inactive duty for 
training with the Pennsylvania Air and 
Army National Guards and (2) forward all 
available service medical records 
associated with such duty for 
incorporation into the record.  

2.  Then, schedule the veteran for a VA 
examination for compensation purposes in 
order to determine the nature and 
etiology of his chronic low back 
disorder, chronic fibromyalgia, and 
chronic sleep apnea.  All indicated tests 
and studies should be accomplished and 
the findings then reported in detail.  

The examiner or examiners should advance 
an opinion at to the following questions:  

a..  Is it more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); 
or less likely than not (i.e., 
probability less than 50 percent) 
that any identified chronic low back 
disability became manifest prior to 
active service; had its onset during 
active service/active duty; is 
etiologically related to the 
veteran's inservice back complaints; 
otherwise originated during or is 
causally related to active 
service/active duty; or increased in 
severity beyond its natural 
progression during active service.  

b.  Is it more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); 
or less likely than not (i.e., 
probability less than 50 percent) 
that the veteran's chronic 
fibromyalgia had its onset during 
active service/active duty; is 
etiologically related to the 
veteran's inservice orthopedic or 
muscle-related complaints; or 
otherwise originated during or is 
causally related to active 
service/active duty?.  

c.  Is it more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); 
or less likely than not (i.e., 
probability less than 50 percent) 
that the veteran's chronic sleep 
apnea had its onset during active 
service/active duty or otherwise 
originated during or is causally 
related to active service/active 
duty?.

Send the claims folders to the examiner 
or examiners for review.  The examination 
report should state that such a review 
was conducted.  

3.  Then issue a SOC to the veteran and 
his accredited representative which 
addresses the issue of an increased 
evaluation for the veteran's reversible 
airway disease.  The veteran and his 
accredited representative should be given 
the appropriate opportunity to respond to 
the SOC.  

4.  Then readjudicate the veteran's 
entitlement to service connection for a 
chronic low back disorder, chronic 
fibromyalgia, and chronic sleep apnea and 
an effective date prior to August 17, 
1999, for the award of a 10 percent 
evaluation for the veteran's cervical 
spine degenerative disc disease.  If the 
benefits sought on appeal remain denied, 
the veteran and his attorney should be 
issued a supplemental statement of the 
case (SSOC).  The veteran should be given 
the opportunity to respond to the SSOC.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  



_________________________________________________
MICHELLE KANE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  

